Judgment, Supreme Court, New York County (Karla Moskowitz, J.), entered December 20, 1995, which, insofar as appealed from, after the close of plaintiffs’ trial evidence, granted defendants-respondents’ motions to dismiss the complaint as against them for failure to make a prima facie case of medical malpractice, unanimously affirmed, without costs.
Viewing the evidence in a light most favorable to plaintiffs and giving them the benefit of every favorable inference, we agree with the trial court that by no rational process could the jury have found in their favor (see, Naughton v Arden Hill Hosp., 215 AD2d 810, 812; see also, Harding v Noble Taxi Corp., 182 AD2d 365, 369). To establish a prima facie case of medical malpractice, plaintiffs were required to show that defendant doctors deviated from accepted medical standards and that such departure was a proximate cause of the injury or damage (Bloom v City of New York, 202 AD2d 465; Harding v Noble Taxi Corp., supra, at 370). This plaintiffs failed to do. We have considered plaintiffs’ other contentions and find them to be without merit. Concur — Murphy, P. J., Milonas, Ellerin, Ross and Mazzarelli, JJ.